Citation Nr: 0819626	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right heel decubitus 
ulcer, for the purpose of accrued benefits.  

2.  Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1956 to March 1960.  
The veteran died in December 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied entitlement to the requested benefits.  

This case was previously before the Board in May 2005, at 
which time entitlement to the requested benefits was denied.  
The appellant appealed the May 2005 decision to the Court of 
Appeals for Veterans Claims (CAVC or the Court), submitting 
an Informal Brief in February 2006.  The VA's General Counsel 
submitted a brief in May 2006, which requested that the 
Board's decision be remanded for additional appellate 
consideration.  In September 2006, a CAVC Order was issued, 
remanding the case to the Board for additional consideration 
consistent with its Order.  

On remand in August 2007, the Board issued a decision which 
remanded the claim for further evidentiary development, to 
include obtaining a medical opinion.  The requested 
development was conducted and the case is now before the 
Board for appellate review.  Unfortunately, however, 
additional development is required in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.




REMAND

As noted, in August 2007, the Board remanded this claim in 
order to obtain an opinion as to whether or not the 
development of the veteran's decubitus ulcer was the result 
of an event not reasonably foreseeable.  The Board remanded 
the appellant's claim in order to comply with a September 
2006 Order from the CAVC.  In remanding the claim, the Board 
noted that the foreseeability question could not be answered 
without an opinion from a medical provider and requested that 
the case be referred to a VA examiner for an opinion.  

In October 2007, a VA physician reviewed the veteran's claims 
file and opined that the veteran's right heel decubitus ulcer 
was not caused by or the result of improper treatment, or 
lack of treatment, while he was in the VA Hospital or VA 
Nursing Care Home Unit in Atlanta, GA.  However, it does not 
appear that the VA examiner provided an opinion as to whether 
the development of the veteran's decubitus ulcer was the 
result of an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in qualifying additional 
disability or death, then compensation shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2007).  In order to constitute a qualifying 
additional disability, the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  

In this context, the Board notes that the Court remanded this 
claim in September 2006 in order for the Board to address the 
foreseeability issue and, on remand, the Board determined 
that this issue could not be resolved without a medical 
opinion.  However, no such opinion has been obtained.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, based on the 
foregoing, the Board finds that the instructions of the 
August 2007 Remand were not fully complied with, 
necessitating another remand.  

The Board notes that a decision as to the appellant's claim 
for entitlement to service connection for cause of the 
veteran's death will be deferred pending the outcome of this 
remand.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	If possible, arrange for the examiner 
who provided the October 2007 opinion 
to review the claims file, to include 
this Remand, and address whether or not 
the development of the veteran's 
decubitus ulcer was the result of an 
event not reasonably foreseeable in 
light of the pertinent law provided 
herein and the evidence of record.  If 
the same examiner is unavailable, refer 
the case to a qualified physician to 
review the file and provide the 
requested opinion.

a.	For easy reference of the 
reviewer, the Board note that, 
under 38 C.F.R. § 3.361(d)(2) 
(2007), the question of whether 
proximate cause of a veteran's 
additional disability or death was 
an event not reasonably 
foreseeable is to be determined 
based on what a reasonable health 
care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable, but 
must be one that a reasonable 
health care provider would not 
have considered to be an ordinary 
risk of the treatment provided.  
In determining whether an event 
was reasonably foreseeable, VA is 
to consider whether the risk of 
that event was the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with the informed 
consent procedures of 38 C.F.R. 
§ 17.32 (2007).  

b.	A complete rationale should be 
provided for any opinion 
expressed.  

2.	Once the requested development has been 
completed, the appellant's claims on 
appeal should be readjudicated.  If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


